 



EXHIBIT 10.2
ARKANSAS BEST CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Employees)
     This Restricted Stock Unit Award Agreement (this “Agreement”) is dated as
of this ___ day of                     , 20___ (the “Grant Date”), and is
between Arkansas Best Corporation (the “Company”) and                     
(“Participant”).
     WHEREAS, the Company, by action of the Board and approval of its
shareholders established the Arkansas Best Corporation 2005 Ownership Incentive
Plan (the “Plan”);
     WHEREAS, Participant is employed by the Company or a Subsidiary and the
Company desires to encourage Participant to own Common Stock for the purposes
stated in Section 1 of the Plan;
     WHEREAS, Participant and the Company have entered into this Agreement to
govern the terms of the Restricted Stock Unit Award (as defined below) granted
to Participant by the Company.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
1. Definitions
     Defined terms in the Plan shall have the same meaning in this Agreement,
except where the context otherwise requires.
2. Grant of Restricted Stock Units
     On the Grant Date, the Company hereby grants to Participant an Award of
                     Restricted Stock Units (the “Award”) in accordance with
Section 9 of the Plan and subject to the conditions set forth in this Agreement
and the Plan (as amended from time to time). Each Restricted Stock Unit subject
to the Award represents the right to receive one Share (as adjusted from time to
time pursuant to Paragraph 14 hereof and/or Section 13 of the Plan) upon the
terms and subject to the conditions (including the vesting conditions) set forth
in this Agreement and the Plan. By accepting the Award, Participant irrevocably
agrees on behalf of Participant and Participant’s successors and permitted
assigns to all of the terms and conditions of the Award as set forth in or
pursuant to this Agreement and the Plan (as such Plan may be amended from time
to time).

 



--------------------------------------------------------------------------------



 



3. Vesting; Payment
     (a) The Award shall not be vested as of the Grant Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement. After the Grant Date, provided that Participant remains continuously
employed by the Company through the fifth anniversary of the Grant Date (the
“Normal Vesting Date”), the Award shall become vested with respect to 100% of
the Restricted Stock Units on such Normal Vesting Date. In addition, prior to
the Normal Vesting Date:
          (i) the Award shall become vested with respect to 100% of the
Restricted Stock Units on the date Participant first satisfies the requirements
for Normal Retirement, as defined below, whether or not his actual retirement or
separation from service has occurred on that date, and
          (ii) on the first date on or after the first anniversary of the Grant
Date on which Participant satisfies the requirements for Early Retirement, as
defined below, whether or not actual retirement or separation from service has
occurred on that date, the Award shall become vested with respect to the number
of the Restricted Stock Units subject to the Award multiplied by a fraction,
(A) the numerator of which is equal to the number of full months between such
date and the Grant Date, and (B) the denominator of which is 60, and the Award
shall continue to vest on the fifteenth day of each subsequent month with
respect to an additional one-sixtieth of the number of the Restricted Stock
Units subject to the Award until the first day of the month in which the Normal
Vesting Date occurs. In the month that the Normal Vesting Date occurs, all Units
not previously vested shall become vested on the date of the month that
corresponds to the Grant Date.
For purposes of this Agreement, the term “Normal Retirement” shall mean
Participant’s retirement from active employment by or service with the Company
or any Subsidiary on or after age 65.
For purposes of this Agreement, the term “Early Retirement” shall mean
Participant’s retirement from active employment by or service with the Company
or any Subsidiary on or after age 55 or greater, so long as Participant has, as
of the date of such retirement, at least 10 years of service with the Company or
any Subsidiary.
Restricted Stock Units that have vested and are no longer subject to a
substantial risk of forfeiture are referred to herein as “Vested Units.”
Restricted Stock Units that are not vested and generally remain subject to
forfeiture are referred to herein as “Unvested Units.”
     (b) The vesting period of the Award set forth in Paragraph 3(a) may be
adjusted by the Committee to reflect the decreased level of employment during
any period in which Participant is on an approved leave of absence or is
employed on a less than full time basis. Notwithstanding anything to the
contrary in this Paragraph 3, the Award shall be subject to earlier acceleration
of vesting and/or forfeiture and transfer as provided in this Agreement and the
Plan.
     (c) Subject to Paragraph 3(d) below, on the Normal Vesting Date, or, if
earlier, the date Participant’s employment with the Company terminates on or
after he satisfied the

2



--------------------------------------------------------------------------------



 



requirements for accelerated vesting by virtue of qualifying for Normal
Retirement or Early Retirement, other than any termination for Cause (as defined
below), Participant shall be entitled to received one Share (subject to
adjustment under Section 13 of the Plan) for each Vested Unit in accordance with
the terms and provisions of this Agreement and the Plan. The Company will
transfer such Shares to Participant or Participant’s designee subject to
(i) Participant’s satisfaction of any required tax withholding obligations as
set forth in Paragraph 7 and (ii) the restrictions, if any, imposed by the
Company pursuant to Paragraph 15(f) or otherwise pursuant to the terms and
conditions of the Plan and this Agreement.
     (d) The date upon which Shares are to be issued under Paragraph 3(c) is
referred to as the “Settlement Date.” The issuance of the Shares hereunder may
be effected by the issuance of a stock certificate, recording shares on the
stock records of the Company or by crediting shares in an account established on
the Participant’s behalf with a brokerage firm or other custodian, in each case
as determined by the Company. Fractional shares will not be issued pursuant to
the Award.
     Notwithstanding the above, prior to a Change in Control (i) for
administrative or other reasons, the Company may from time to time temporarily
suspend the issuance of Shares in respect of earned Vested Units, (ii) the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the delivery of Shares hereunder would violate any
federal, state or other applicable laws, and (iii) the date on which shares are
issued hereunder may include a delay in order to provide the Company such time
as it determines appropriate to address tax withholding and other administrative
matters.
     Notwithstanding the delay for administrative or other reasons provided for
in clauses (i) and (iii) above, in no event will such issuance of shares be
delayed beyond the later of the end of the calendar year or the 15th day of the
third month after the month in which the Settlement Date occurs, or such other
time as permitted under Section 409A of the Code and the regulations thereunder
without the imposition of any additional taxes under Section 409A of the Code.
     Notwithstanding any other provision of the Plan or this Agreement, the Plan
and this Agreement shall be construed or deemed to be amended as necessary to
comply with the requirements of Section 409A of the Code to avoid the imposition
of any additional or accelerated taxes or other penalties under Section 409A of
the Code. The Committee, in its sole discretion, shall determine the
requirements of Section 409A of the Code applicable to the Plan, and this
Agreement and shall interpret the terms of the Plan and this Agreement
consistently therewith. Under no circumstances, however, shall the Company have
any liability under the Plan or this Agreement for any taxes, penalties or
interest due on amounts paid or payable pursuant to the Plan or this Agreement,
including any taxes, penalties or interest imposed under Section 409A of the
Code.
4. Status of Participant
     Except as set forth in Paragraph 5, Participant shall have no rights as a
stockholder (including, without limitation, any voting rights with respect to
the Shares subject to the Award) with respect to either the Restricted Stock
Units granted hereunder or the Shares underlying the

3



--------------------------------------------------------------------------------



 



Restricted Stock Units, unless and until such Shares are issued in respect of
Vested Units, and then only to the extent of such issued Shares.
5. Dividend Equivalents
     From and after the Grant Date and unless and until the Restricted Stock
Units are forfeited or otherwise transferred back to the Company, Participant
will be entitled to receive cash payments (subject to applicable withholding
taxes) equal to all dividends and other distributions paid with respect to the
Shares subject to this Award, which dividend equivalent payments shall be paid
on or about the date such dividends or other distributions are payable to public
stockholders, subject to any applicable tax withholding requirements.
Notwithstanding the foregoing, no such dividend equivalents will be paid with
respect to any dividend or other distribution declared by the Company in
connection with which the Award is adjusted pursuant to Paragraph 14 hereof
and/or Section 13 of the Plan. For avoidance of doubt, this ineligibility for a
dividend equivalent will apply only to the actual stock dividend in question (in
the year of such distribution), and shall not adversely affect the ability to
receive subsequent regular cash dividends on the Award as so adjusted.
6. Effect of Termination of Employment; Change in Control
     (a) General. Except as provided in Paragraphs 6(c) or (d), upon a
termination of Participant’s employment with the Company or any Subsidiary for
any reason, the Unvested Units shall be forfeited by Participant and cancelled
and surrendered to the Company without payment of any consideration to
Participant.
     (b) Cause. Upon a termination of Participant’s employment with the Company
or any Subsidiary for Cause (as defined below), all Vested Units and Unvested
Units shall be forfeited by Participant and cancelled and surrendered to the
Company without payment of any consideration to Participant.
     (c) Death; Disability. Upon a termination of Participant’s employment with
the Company or any Subsidiary by reason of Participant’s death or Disability all
Unvested Units shall vest as of the date of such termination of service and be
issued as soon as administratively possible. For the purposes of this Agreement,
the term “Disability” shall mean a condition under which Participant either
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or (ii) is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
     (d) Change in Control. Upon a termination of Participant’s employment with
the Company or any Subsidiary by the Company or any Subsidiary without Cause (as
defined below) or by Participant for Good Reason (as defined below), in either
case, within the 24-month period immediately following a Change in Control, all
Unvested Units shall vest as of the date of such termination of employment and
be issued as soon as administratively possible. For

4



--------------------------------------------------------------------------------



 



purposes of this Agreement, the term “Cause” shall mean (i) Participant’s gross
misconduct or fraud in the performance of Participant’s duties to the Company or
any Subsidiary; (ii) Participant’s conviction or guilty plea or plea of nolo
contendere with respect to any felony or act of moral turpitude;
(iii) Participant’s engaging in any material act of theft or material
misappropriation of Company property or (iv) Participant’s breach of the
Company’s Code of Conduct as such code may be revised from time to time. For
purposes of this Agreement, the term “Good Reason” shall mean (i) any material
and adverse diminution in Participant’s title, duties, or responsibilities;
(ii) a reduction in Participant’s base salary or employee benefits (including
reducing Participant’s level of participation or target bonus award opportunity
in the Company’s incentive compensation plans) or (iii) a relocation of
Participant’s principal place of employment of more than 50 miles without the
prior consent of Participant.
     (e) Specified Employees. Notwithstanding anything in this Agreement to the
contrary, with respect to any amounts that the Company determines to be deferred
compensation within the meaning of Section 409A of the Code, if the Company
determines that as of the Settlement Date Participant is a “specified employee”
(as such term is defined under Section 409A of the Code), any such Shares to be
issued to Participant on a Settlement Date that occurs by reason of
Participant’s termination of employment with the Company other by reason of
Participant’s death or Disability will not be issued to Participant until the
date that is six months following the Settlement Date (or such earlier time
permitted under Section 409A of the Code without the imposition of any
accelerated or additional taxes under Section 409A of the Code).
7. Withholding and Disposition of Shares
     (a) Generally. Participant is liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award. The Company does not make any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.
     (b) Payment of Withholding Taxes. Prior to any event in connection with the
Award that the Company determines may result in any domestic or foreign minimum
statutory tax withholding obligation (i.e. federal, state, OASDI and HI and/or
local) (the “Tax Withholding Obligation”), Participant is required to arrange
for the satisfaction of the amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Participant and the Company agree that tax
withholding required as a result of cash dividend equivalents and/or periodic
vesting will be handled at the Company’s option by payroll deduction.
          (i) By Withholding Shares. Unless Participant elects to satisfy the
Tax Withholding Obligation by an alternative means in accordance with
Paragraph 7(b)(ii), that occurs at the Settlement Date, Participant’s acceptance
of this Award constitutes Participant’s instruction and authorization to the
Company to withhold on Participant’s behalf the number of Shares from those
Shares issuable to Participant as a result of the occurrence of a Settlement
Date as the Company determines to be sufficient to satisfy the Tax Withholding
Obligation.

5



--------------------------------------------------------------------------------



 



          (ii) By Other Payment. At any time not less than five (5) business
days before any Tax Withholding Obligation arising as a result of the Settlement
Date, Participant may notify the Company of Participant’s election to pay
Participant’s Tax Withholding Obligation by wire transfer, cashier’s check or
other means permitted by the Company. In such case, Participant shall satisfy
his or her tax withholding obligation by paying to the Company on such date as
it shall specify an amount that the Company determines is sufficient to satisfy
the expected Tax Withholding Obligation by (i) wire transfer to such account as
the Company may direct, (ii) delivery of a cashier’s check payable to the
Company, Attn: Executive Benefits, at the address set forth in Paragraph 15(a),
or such other address as the Company may from time to time direct, or (iii) such
other means as the Company may establish or permit. Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 7(b)(ii) to be more than the minimum amount that may actually be due
and that, if Participant has not delivered payment of a sufficient amount to the
Company to satisfy the Tax Withholding Obligation (regardless of whether as a
result of the Company underestimating the required payment or Participant
failing to timely make the required payment), the additional Tax Withholding
Obligation amounts shall be satisfied in the manner specified in
Paragraph 7(b)(i). Notwithstanding anything herein to the contrary, any Tax
Withholding Obligation that arises on a date other than a Settlement Date may
only be satisfied pursuant to this Paragraph 7(b)(ii).
8. Excess Parachute Payments
     Notwithstanding anything in this Agreement to the contrary, if any of the
payments in respect of this Award, together with any other payments to which
Participant has the right to receive from the Company or any purchaser,
successor, or assign, would constitute an “excess parachute payment” (as defined
in Code Section 280G), the payments pursuant to the Award and/or such other
plans or agreements shall be reduced to the largest amount as will result in no
portion of such payments being subject to the excise tax imposed by Code
Section 4999, with any such reduction first applied to payments pursuant to any
Deferred Salary Agreement to which Participant is a party and then to payments
pursuant to Awards of Restricted Stock Units under the Plan.
9. Plan Controls
     The terms of this Agreement are governed by the terms of the Plan, as it
exists on the Grant Date and as the Plan is amended from time to time. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise in this Agreement. The term “Section” generally refers to
provisions within the Plan; provided, however, the term “Paragraph” shall refer
to a provision of this Agreement.
10. Limitation on Rights; No Right to Future Grants; Extraordinary Item
     By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary;
(b) the value of the Award is an extraordinary item which is outside the scope
of any employment contract with Participant;

6



--------------------------------------------------------------------------------



 



(c) the Award is not part of normal or expected compensation for any purpose,
including without limitation for calculating any benefits, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments, and
Participant will not be entitled to compensation or damages as a consequence of
Participant’s forfeiture as provided for in the Plan or this Agreement of any
unvested portion of the Award for any reason; and (d) in the event that
Participant is not a direct employee of Company, the grant of the Award will not
be interpreted to form an employment relationship with the Company or any
Subsidiary and the grant of the Award will not be interpreted to form an
employment contract with Participant’s employer, the Company or any Subsidiary.
The Company shall be under no obligation whatsoever to advise Participant of the
existence, maturity or termination of any of Participant’s rights hereunder and
Participant shall be responsible for familiarizing himself or herself with all
matters contained herein and in the Plan which may affect any of Participant’s
rights or privileges hereunder.
11. Committee Authority
     Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee in
its sole and absolute discretion. Such decision by the Committee shall be final
and binding.
12. Transfer Restrictions
     Any sale, transfer, assignment, encumbrance, pledge, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of (i) Unvested Units, (ii) Vested Units prior to the
Settlement Date, or (iii) Shares subject to such Unvested Units or Vested Units
shall be strictly prohibited and void; provided, however, Participant may assign
or transfer the Award to the extent permitted under the Plan, provided that the
Award shall be subject to all the terms and condition of the Plan, this
Agreement and any other terms required by the Committee as a condition to such
transfer.
13. Suspension or Termination of Award
     Pursuant to Section 16 of the Plan, if at any time prior to Participant’s
receipt of Shares pursuant to the Award an Authorized Officer reasonably
believes that Participant may have committed an Act of Misconduct (as defined
below), the Authorized Officer, the Committee or the Board may suspend
Participant’s rights to vest in any Restricted Stock Units, and/or to receive
payment for or receive Shares in settlement of Vested Units pending a
determination of whether an Act of Misconduct has been committed. In addition,
pursuant to Section 16 of the Plan, if the Committee or an Authorized Officer
determines Participant has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Company or any Subsidiary, breach of
fiduciary duty, violation of Company ethics policy or code of conduct,
deliberate disregard of Company or Subsidiary rules, or if Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company or any Subsidiary, breaches
any intellectual property or assignment of inventions covenant, engages

7



--------------------------------------------------------------------------------



 



in any conduct constituting unfair competition, breaches any non-competition
agreement, induces any Company or Subsidiary customer to breach a contract with
the Company or any Subsidiary or to cease doing business with the Company or any
Subsidiary, or induces any principal for whom the Company or any Subsidiary acts
as agent to terminate such agency relationship (any of the foregoing acts, an
“Act of Misconduct”), then except as otherwise provided by the Committee,
(i) neither Participant nor Participant’s estate nor transferee will be entitled
to vest in or have the restrictions on Unvested Units lapse, or otherwise
receive payment or Shares in respect of Vested Units and (ii) Participant will
forfeit all undelivered Vested and Unvested Units. In making such determination,
the Committee or an Authorized Officer shall give Participant an opportunity to
appear and present evidence on his or her behalf at a hearing before the
Committee or an opportunity to submit written comments, documents, information
and arguments to be considered by the Committee. Any dispute by Participant or
other person as to the determination of the Committee must be resolved pursuant
to Paragraph 15(j).
14. Adjustment of and Changes in the Stock
     In the event that the number of Shares increases or decreases through a
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend (other than regular, quarterly cash dividends),
or otherwise, the Committee shall equitably adjust the number of Shares subject
to this Award to reflect such increase or decrease.
15. General Provisions
     (a) Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Any notice given by the Company to
Participant directed to Participant at Participant’s address on file with the
Company shall be effective to bind Participant and any other person who shall
have acquired rights under this Agreement. The Company or Participant may
change, by written notice to the other, the address previously specified for
receiving notices. Notices delivered to the Company in person or by mail shall
be addressed as follows:

          Company:   Arkansas Best Corporation
 
  Attn:   Executive Benefits
 
      P.O. Box 10048
 
      Fort Smith, AR 72917-0048
 
      Fax: (479) 494-6928

     (b) No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

8



--------------------------------------------------------------------------------



 



     (c) Undertaking. Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Award pursuant to the express
provisions of this Agreement.
     (d) Entire Contract. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.
     (e) Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.
     (f) Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of or under this Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Shares underlying the Award and (iii) restrictions as to
the use of a specified brokerage firm or other agent for such resales or other
transfers. Any sale of the Shares must also comply with other applicable laws
and regulations governing the sale of such shares.
     (g) Information Confidential. As partial consideration for the granting of
the Award, Participant agrees that he or she will keep confidential all
information and knowledge that Participant has relating to the manner and amount
of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.
     (h) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout Participant’s term of employment or service with the
Company and thereafter until withdrawn in writing by Participant.
     (i) Governing Law. Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

9



--------------------------------------------------------------------------------



 



     (j) Arbitration of Disputes. Pursuant to Section 23 of the Plan,
Participant hereby agrees as follows:
          (i) If Participant or Participant’s transferee wishes to challenge any
action of the Committee or the Plan Administrator, the person may do so only by
submitting to binding arbitration with respect to such decision. The review by
the arbitrator will be limited to determining whether Participant or
Participant’s transferee has proven that the Committee’s decision was arbitrary
or capricious. This arbitration will be the sole and exclusive review permitted
of the Committee’s decision. Participant explicitly waives any right to judicial
review.
          (ii) Notice of demand for arbitration will be made in writing to the
Committee within thirty (30) days after written notice to Participant of the
applicable decision by the Committee. The arbitrator will be selected by mutual
agreement of the Committee and Participant. If the Committee and Participant are
unable to agree on an arbitrator, the arbitrator will be selected by the
American Arbitration Association. The arbitrator, no matter how selected, must
be neutral within the meaning of the Commercial Rules of Dispute Resolution of
the American Arbitration Association. The arbitrator will administer and conduct
the arbitration pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. Each side will bear its own fees and expenses,
including its own attorney’s fees, and each side will bear one half of the
arbitrator’s fees and expenses; provided, however, that the arbitrator will have
the discretion to award the prevailing party its fees and expenses. The
arbitrator will have no authority to award exemplary, punitive, special,
indirect, consequential, or other extracontractual damages. The decision of the
arbitrator on the issue(s) presented for arbitration will be final and
conclusive and any court of competent jurisdiction may enforce it.
     (k) Section 409A of the Code. This Award is intended to comply, to the
extent applicable, with the distribution and other requirements of Section 409A
of the Code and, as such, shall be interpreted in a manner consistent therewith.
Notwithstanding anything herein or in the Plan to the contrary, the Company may,
in its sole discretion, amend this Award (which amendment shall be effective
upon its adoption or at such other time designated by the Company) as may be
necessary to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code or otherwise comply with Section 409A and the
regulations thereunder; provided, however, that any such amendment shall be
implemented in such a manner as to preserve, to the greatest extent possible,
the terms and conditions of this Award as in existence immediately prior to any
such amendment.
[signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  ARKANSAS BEST CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PARTICIPANT    
 
                          [Participant]    

11